688 N.W.2d 507 (2004)
PROCARE HEALTH PLAN, INC.
v.
COMMUNITY HEALTH PLAN, INC.
Nos. 126142, 126143.
Supreme Court of Michigan.
September 28, 2004.
SC: 126142, 126143, COA: 243227, 246370.
On order of the Court, the motion to dismiss and the application for leave to appeal the March 30, 2004 judgment of the Court of Appeals is considered. The motion to dismiss is DENIED. The application for leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.